LAND, J.
Defendant was convicted and sentenced in each of these cases for selling intoxicating liquor for beverage purposes. He attacks the constitutionality of section ^ of Act 39 of 1921 on the ground that it contravenes section 18 of article 3 of the Constitution of 1921, in that it attempts to define intoxicating liquors by reference to federal legislation.
Defendant requested no bill of particulars before trial, but the record discloses that the intoxicating liquor sold by defendant was homemade corn whisky. The motion to quash was properly overruled. State v. Coco, 152 La. 241, 92 South. 883 ; State v. Baker, 152 La. 257, 92 South. 889 ; State v. Burke, 152 La. 255, 92 South. 888.
The motion for new trial in each case is on the ground that the conviction and sentence are contrary to the law and the evidence, and that the Hood Act is unconstitutional, for the reason already assigned and considered. Nothing additional is presented by these motions for us to review, as this court has no jurisdiction over the facts affecting the guilt or innocence of the accused.
The judgments appealed from are therefore affirmed in each case.